FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN F. AUSLER,                                  No. 08-35649

               Plaintiff - Appellant,            D.C. No. 2:06-cv-05082-JPH

  v.
                                                 MEMORANDUM *
JAMES ROLLINS and PAMELA
PRUITT,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                              Submitted July 19, 2010 **


Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       John F. Ausler, a Washington state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging denial of access




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to courts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Oliver v. Keller, 289 F.3d 623, 626 (9th Cir. 2002), and we affirm.

      The district court properly granted summary judgment on Ausler’s denial of

access to courts claim because Ausler failed to identify any actual injury he

suffered as a result of the alleged delay by prison officials in providing him with

the modified judgment and sentence. See Lewis v. Casey, 518 U.S. 343, 351-55

(1996) (to show actual injury, a prisoner must demonstrate that he was thwarted in

his pursuit of a nonfrivolous claim concerning his conviction or conditions of

confinement).

      The district court did not abuse its discretion when it denied Ausler’s

motions for appointment of counsel because he failed to establish exceptional

circumstances. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

      Ausler’s remaining contentions are not persuasive.

      AFFIRMED.




                                          2                                     08-35649